MEMORANDUM **
Because the parties are familiar with the facts, we do not detail them.
Even assuming that Appellant is correct and Cal. Gov’t Code § 53051 requires the listing in the Roster of Public Agencies of any clerk or secretary, as opposed to a formal clerk or secretary, Appellee substantially conformed to the requirements of section 53051.
The Roster of Public Agencies filing does give the name and address where claimants can deliver or mail their claims. Furthermore, the alleged error here is insubstantial considering that the policies behind section 53051 could still be served without the listing of a clerical secretary or clerk. See Wilson v. San Francisco Redevelopment Agency, 19 Cal.3d 555, 138 Cal. Rptr. 720, 724, 564 P.2d 872 (Cal.1977). We therefore hold that under these circumstances the failure to list a secretary or clerk is not “so inaccurate or incomplete that it does not substantially conform to the requirements of Section 53051.” Cal. Gov’t Code § 946.4(a)(2). It is undisputed that Appellant never filed a claim since it offered no proof of an actual claim document having been delivered before the action was filed. The judgment of the district court is AFFIRMED.
Costs are awarded to the Appellee.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.